        Case 1:15-cr-10145-RGS Document 911 Filed 11/21/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
v.                                   )  Crim. No. 15-10145-RGS
                                     )
                                     )
TEVIN ABERCROMBIE                    )
                                     )


 DEFENDANT’S MOTION TO REMOVE THE SUPERVISED RELEASE CONDITION
        PERTAINING TO LOCATION MONITORING AND CURFEW

       Now comes the Defendant, TEVIN ABERCROMBIE, and requests that this Honorable

Court remove the previously imposed supervised release condition pertaining to location

monitoring and the curfew.

       As grounds for this request, the Defendant respectfully says:

   1. Mr. Abercrombie’s U.S. Probation Officer, Justin Prophet, is in favor of the requested

       removal of the location monitoring and curfew conditions of Mr. Abercrombie’s

       supervised release.

   2. Mr. Abercrombie is temporarily residing at the home of his grandmother in the Roxbury

       section of Boston, Massachusetts.

   3. The impetus for this supervised release violation – an argument and altercation between

       Mr. Abercrombie and his sister – resulted in charges being filed in the Massachusetts

       District Court system and that case has been further continued to January 23, 2020. A

       restraining order previously issued to Mr. Abercrombie’s sister (as the alleged victim of

       the pending charged offenses) expired in the absence of an application for renewal.




                                                1
         Case 1:15-cr-10145-RGS Document 911 Filed 11/21/19 Page 2 of 2



   4. Mr. Abercrombie continues to search for employment and is also working with

       applicable social services agencies in an effort to locate work. The removal of the

       location monitoring and curfew conditions of release would enhance Mr. Abercrombie’s

       employability and availability for work.

       WHEREFORE, the Defendant, Tevin Abercrombie, respectfully requests removal of the

location monitoring and curfew conditions of the supervised release term imposed upon him.

                                             Respectfully submitted,
                                             TEVIN ABERCROMBIE
                                             By his attorney,

                                             /s/ George F. Gormley
                                             _____________________________
                                             George F. Gormley (BBO# 204140)
                                             George F. Gormley, P.C.
                                             160 Old Derby Street, Suite 456
                                             Hingham, MA 02043
                                             Tel: (617) 268-2999
                                             Fax: (617) 268-2911
                                             Email: gfgormley@aol.com
Date: November 21, 2019

                               CERTIFICATE OF SERVICES

        I hereby certify that this document filed through the ECF system will be sent to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.

                                             /s/ George F. Gormley
                                             George F. Gormley




                                                  2
